﻿
Allow me at the outset to offer you, Sir, the sincerest congratulations of the delegation of the State of Bahrain on your assumption of the presidency of the forty-second session of the United Nations General Assembly. I should like to assure you of the full co-operation of my delegation in discharging the duties of your high office.
I take this opportunity also to express my thanks and appreciation to your predecessor, Mr. Humayun Rasheed Choudhury, for the competence and prudence he displayed in guiding the proceedings of the forty-first session and for the great efforts he exerted towards its success.
I should also like to express deep appreciation to the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, for his relentless efforts to enhance both the role of the Organization and its efficiency in fulfilling its international responsibilities for the well-being of the world community and in the interests of freedom and global peace.
This year the United Nations General Assembly is meeting as the spectre of war looms large over different parts of the world and as political, social and economic problems worsen by the day. Faced with such conditions, our only consolation could well be our faith in man's ability to adjust to reality and in his insistence on contending with difficulties in the hope of overcoming his troubles and solving his problems. It was in response to this will on the part of man that the United Nations came into being, to seek solutions for such problems and to meet the challenges in order to save the world from the scourge of war and the perils of chronic economic crises. 
Today's world is shackled to the bonds of tension and threats of war. Troubled international relations have become a characteristic of our times and a dangerous phenomenon threatening the future of coming generations. Although the Charter of the United Nations proclaims the fundamental and main objective of the Organization to be the prevention of future wars and specifies that international relations should be based on co-operation, interdependence and mutual respect, as well as on the principles of good-neighbourliness, aggression and hegemonism continue to be dominating trends in the contemporary world, thus further complicating matters year after year.
With peace and development being the main preoccupations of this world, one cannot but feel frustrated at seeing, after many years, the same major international problems still being inscribed on the agenda of this Organization, with no concrete progress being made towards their resolution, even though the majority of the international community recognizes the danger they constitute to the stability and security of mankind. Thus, if this year, as in previous years, we are meeting to consider our common political and economic issues driven by hope and brought together by a resolute determination to solve our problems in order to establish international relations based on justice and equity# then our deliberations and points of view must rise to the level of our responsibility, in accordance with our commitments under the provisions of the United Nations Charter.
A cause for optimism and satisfaction on our part is the marked improvement in the relations of the two super-Powers. This no doubt creates a better international climate for promoting confidence and building bridges between East and West, in particular as regards the elimination of medium-range missiles and their nuclear warheads. This should pave the way towards finding solutions to the major international problems which threaten peace and security reducing military tensions and easing the political crises in various parts of the globe. 
The fortieth anniversary of the United Nations provided an excellent opportunity to discuss the achievements of the world Organization since its inception in 1945, its success in solving certain important political problems and its enormous efforts in the various areas of economic, social and cultural co-operation, thus affirming its natural role as an international forum for dialogue and consultation among States and for the peaceful settlement of their disputes. The United Nations system and specialized international organizations also played a prominent role in the fields of decolonisation, human rights, development, the status of women, health, education, mother and child care, the problems of refugees, the environment and population, in addition to the many other areas of economic, social and cultural co-operation, too numerous to recall here.
Profound political and economic changes have taken place since the inception of the United Nations. In the 1960s, the decolonisation process resulted in an increasing number of newly-independent States joining the membership of the Organization, thereby causing a change in its composition and the balance of power within it. Thus, the United Nations shifted from a system controlled of a limited number of States to a more democratic one in which the Movement of Non-Aligned -countries played a distinctive and prominent role. The 1973 also, brought forth changes, in the political and economic fields. Deliberations on the establishment of a new international economic order acquired political and economic dimensions never before experienced by the United Nations, especially after the emergence of interdependence as a reality and its positive effects in the area of multilateral co-operation, which we have been experiencing and living with every day. 
Some may hold the conviction that in its present state, the United Nations does not fulfil the role entrusted to it by the Charter, particularly in the realm of the maintenance of international peace and security. However, objectivity dictates that no judgement, whether in favour of or against the Organization, should be made until there has been a less abstract and more precise examination based on an evaluation of the conditions under which the Organization was created and the nature and limits of the authority and powers accorded to it, in the light of the political events and the circumstances of international relations then prevailing. It is difficult to deny that even when the United Nations has been unable to achieve decisive results in solving some important problems, because of the circumstances of international conflict, it nevertheless has succeeded in reducing tensions and crystallizing world public opinion through collective diplomacy, which, in view of the intertwining of international relations, is the only method capable of settling disputes by peaceful means.
We live in a fast-developing world. Technological advances proceed at such a pace that it is hard to keep up with them. Thus, despite relentless attempts on the part of the United Nations to modernize and develop methods that respond to international changes, it has not always been able to keep abreast of the multitude of new technologies. There exists a gap between the rate at which the world is developing and the ability of the United Nations and its institutions to keep pace with certain scientific developments. We therefore believe that concerted efforts within the framework of the international Organization to explore urgently the best ways to adapt to today's world have become a pressing necessity. The United Nations is here to stay. We must support it and help it evolve into what we meant it to be; a mechanism that can keep step with technological and scientific progress, as well as an instrument for economic development and for the maintenance of peace, security and stability in the world.
We speak of the lofty purposes and noble principles enunciated in the United Nations Charter as being the basis of conduct by States and of the peaceful settlement of disputes between them, in conformity with the principles of international law, while in several regions of the world international security continues to be threatened. The Arabian Gulf region, in particular, has for the past seven years been suffering from the scourge of a senseless war whose dangers have increased as its scope has widened and whose flames have been fanned to such an extent that the war is almost out of control and is becoming difficult to contain. For seven years the entire Gulf region has been living in a state of tension and disquiet as a result of the continuation of this war, which has seriously jeopardized the region's security and changed its peaceful and tranquil life into a life of strain and turmoil - first because of the threats to international maritime routes and then because of the attacks on commercial vessels, the laying of marine mines, and the various dangers of destruction to which the people of the region are exposed.
Thus, there has arisen a constant danger to freedom of international navigation. As a result, many nations now maintain a heavy military presence in the region, which could cause grave developments. In addition, Iran's shelling with rockets of residential areas south of Kuwait and the abuse of religious rites of pilgrimage in the Holy City of Mecca by Iranian pilgrims have led to an escalation of tensions, which could further complicate the war and widen its scope. The Co-operation Council of the Arab States of the Gulf has warned of the consequences of such a destructive war and expressed its willingness to undertake any peaceful endeavour aimed at ending the war. Time is precious. We feel that we have entered the countdown stage, and the search for a just and speedy solution to this bloody war between Iran and Iraq has therefore now become even more compelling.
We repeat today what we have already frequently stated: The lessons of history and experience teach us that this war does not serve the interest of either party to the conflict or of any of the other States of the region. Hence, we regard Security Council resolution 598 (1987) - which specified that the bases for · a comprehensive settlement of the conflict between the two sides were a cease-fire and withdrawal to international borders - as a most important endeavour emanating from the conscience of the international community, an expression of its increased concern over this dangerous war.
In that context, we applaud the positive response of brotherly Iraq to the regional and international appeals and initiatives, in which it expressed its willingness to implement Security Council resolutions 582 (1986) and 598 (1987). We also once again address a sincere appeal to Iran to comply with the international will and to the endeavours of the Secretary-General by implementing, in its entirety and as an indivisible whole. Security Council resolution 598 (198 7) calling for an end to the war. We are hopeful that the Security Council will maintain its unanimity with respect to the implementation of that resolution without delay, and impose on the non-complying party the sanctions called for in the Charter, in order to put an end once and for all to this tragic conflict.
The question of Palestine has two basic dimensions: the land and the people. Both are still prey to the avaricious designs of Israel and world Zionism, within the framework of an international colonialist conspiracy aimed at Palestine, the land and the people - a conspiracy which, since 1948, Israel has used to wage successive wars of aggression against the Palestinian territories and the territories of other neighbouring Arab States.
The great tragedy forced on the Palestinian people is that of a people deprived of its homeland, driven out of its homes and forced to live dispersed in exile, in conditions of injustice, suppression, persecution and expulsion, constantly subjected to attempts to obliterate its Palestinian personality and identity, desecrate its Holy Places, confiscate its property, plunder its natural, resources and deprive it of all means for a decent life. And all this is done while Israel continues illegally to establish settlements in the West Bank, the Gaza Strip and the Golan Heights. 
Despite the many resolutions adopted by the Security Council in this respect, including resolutions 242 (1967) and 330 (1973) - which stressed the inadmissibility of the acquisition of territory by the use of armed force and clearly demanded the withdrawal of the invading forces from the occupied Arab territories and a resolution of the Arab-Israeli conflict by peaceful means under the auspices of the United Nations - Israel has not complied with the international will and has continued its aggression by occupying more and more Arab territories. 
The same arrogance, insolence and total disregard for resolutions has been apparent in the treatment that Israel has accorded those adopted by the United Nations General Assembly and other international organizations which have recognized the legitimate and inalienable right of the Palestinian people to return, and their rights to exercise self-determination and establish their own State on their soil and homeland, like all other peoples of the world.
Just as Israel has rejected the resolutions of the Security Council and the General Assembly on the question of Palestine, so too has it ignored the many United Nations resolutions condemning its aggression against Lebanon. It has refused to comply with the relevant Security Council resolutions, in particular resolutions 501 (1982) and 508 (1982), calling for the withdrawal of Israeli forces from all Lebanese territories invaded in 1982. Israel continues to this very moment to occupy areas along the entire length of the southern border of Lebanon, spreading destruction there and practising against its innocent population the roost abhorrent kinds of injustice and torture. 
What I have just said I· not intended to open the files on the question of Palestine, which is well-documented in the records of the United Nations and with which most members are familiar. Rather, it is meant to draw attention to the gravity of the present situation in the Middle East as a result of the aggressive and expansionist policies still pursued by Israel regardless of the resolutions of the international Organization in this respect. However, if the resolutions of the Security Council and the General Assembly are insufficient to deter Israel, it becomes the responsibility of the entire international community to take a clear and unequivocal stand against such total disregard of, and shameless indifference to, the Organization, its Charter and its resolutions. 
Desirous of preserving the peace and security of the region, the Arab States declared, in the Fez Plan of 1982, their acceptance of the peaceful settlement of the Arab—Israeli dispute under the aegis of the United Nations and in accordance with its relevant resolutions. Such a constructive step by the Arab States received no positive response from Israel, which even refrained from proposing any international formula for ending the state of war, thus renouncing all international customs and laws. In the face of such an arrogant Israeli attitude,, we believe there can be no alternative but to support the decision of the General Assembly in resolution 38/58 C of 13 December 1983, which calls for convening the peace conference on the Middle East, under the auspices and supervision of the United Nations with the participation, on an equal footing, of all the parties concerned, including the Palestine Liberation Organization, the sole, legitimate representative of the Palestinian people. The confidence and respect which the United Nations commands make it the only international forum capable of finding a comprehensive and just solution to the problem.
Our principled position on the Afghanistan question has already been clarified at previous sessions. It is based on our adherence to the principles embodied in the Charter, which prohibit the threat or use of force in international relations and renounce all forms of intervention, armed or otherwise, by any State in the internal affairs of another. We believe that the only way to settle this question peacefully is through the withdrawal of foreign troops from Afghanistan and respect for the right of the Afghan people to choose freely, without any foreign pressure or interference, the political, social and economic system to which they aspire.
The minority regime in South Africa continues to apply its abhorrent system of apartheid and to practise all kinds of suppression and persecution against the black majority, which constitutes a crime against humanity and a gross violation of fundamental human rights. Its continued illegal occupation of Namibia is an outrageous challenge to the resolutions of both the Security Council and the General Assembly. In addition, its repeated attacks against its neighbours/ in open aggression against the sovereignty of States Members of this Organization, is convincing evidence of the disregard that regime holds for all principles and international conventions, demanding a firm stand by the entire international community against such challenges and inhuman practices.
The so-called reforms which have recently been adopted by the Government o£ South Africa, claiming that they would cause detente in racial relations, have not resulted in any improvement in the political situation of the black majority in South Africa nor in their living conditions. Thus the measures adopted by the Pretoria regime in past years have proved a failure in effecting any real reforms with regard to equality of rights between the black majority and the white minority. Moreover, the policy of apartheid still forms the core of the political thought of the Pretoria regime. We believe there will be no way out of this abnormal and inhuman situation until the black majority attain their political rights in full. As regards Namibia, the State of Bahrain is still convinced that the only basis for an internationally acceptable solution to the question is specified in the United Nations plan, as embodied in Security Council resolutions 385 (1976) and 435 (1978).
Despite the rapid spread of technology, the successive scientific advances in various fields and the notable increase in agricultural productivity, the gap between the developed and developing countries la still widening, while underdevelopment and poverty are daily on the rise in the developing world. The deep economic depression which hit the world in the inid-197ü8 and the early 1980s had negative effects on the economic and social conditions in the developing countries. The situation further worsened when the economic recovery which the developed countries had been witnessing in recent years failed to cause a parallel recovery in the economies of the developing countries.
This deterioration in the world economic situation necessitates a radical solution to the problems of recession and depression, which had serious adverse effects on the economic and social development plans in the developing countries and increased the wide gap between the standards of living in the countries of the North and the South. The economic situation in the least-developed countries has acquired tragic dimensions, owing .to the fragility of their economies and their dependence on foreign aid, which make them extremely vulnerable to any unfavourable changes in the world economy. We believe that the policies and measures arrived at during the seventh session of the United Nations Conference on Trade and Development (UNCTAD) , with a view to addressing the problems facing the world economy, merit all our attention since they undoubtedly could, if implemented, contribute to the revitalization of development, economic growth and international trade.	.	.
The dangers facing the international monetary system as a result of the foreign debt burden of the developing countries, amounting to $1 trillion, is another problem which, owing to the current crisis and receding economic growth rates, is an ever-worsening one.
The debt problems, between the North and the South can, in our view, be contained through the integration of the developing countries into the international trade system and strengthening its financial and economic ties. It is to be hoped that the competent organs of the United Nations, such as UNCTAD, will play, with the co-operation of such specialized agencies as the World Bank and the International Monetary Fund, an active and positive role in improving the international economic situation and assisting the developing countries, in order to create a better world, where prosperity and well-being are prevalent.
Neither the substantial scientific and technological accomplishments nor the tremendous advances in the field of communication and transportation have, regrettably, helped in achieving the desired understanding among States. Mankind has never been confronted with a greater danger than the one it now faces. Not only does the global arms race today threaten the future of mankind with destruction, but it can also lead to its extinction. The enormous stockpiles of nuclear weapons in the arsenals of the major Powers are capable of erasing all traces of life on this planet in a few seconds, and therein lies the importance of the United Nations and its role as an instrument for finding the most appropriate formula for co-operation and coexistence among the countries of the world, on the basis of mutual trust and security.
As we approach the threshold of the twenty-first century, let us not lose sight of the fact that all peoples of the world are inhabitants of one planet, and that our future and common fate depend on the extent of our co-operation in finding a way out of our insecure present to a more radiant and optimistic tomorrow.
Thanks to the humane purposes and noble principles of our Organization, there are gathered under its umbrella today all the peoples of the world, irrespective of their differing political, economic and social systems. My delegation hopes, therefore, that the present session will adopt the appropriate decisions necessary to confront those global problems which, if not met with organized collective action, can have disastrous consequences for mankind. We also hope that the United Nations efforts to maintain peace, realize justice and provide security for the nations of this world will meet with success and that Member States will exert their utmost efforts to ensure that all human resources are utilized for the benefit of mankind and not wasted on the arms race or the manufacture of weapons of destruction·
Once again I reiterate that my country, Bahrain, stands ready to co-operate fully with the other Member States in order to achieve for our peoples those goals of freedom, well-being and progress to which we all aspire; to promote international efforts aimed at establishing a just, comprehensive and durable peace, in accordance with the lofty objectives and principles of the Charter; to strengthen international co-operation in the economic, social and cultural fields j and to build a better, more secure world wherein prosperity, progress and development prevail. 
